DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to applicant’s 9/18/2019 preliminary amendment.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “indirect condenser unit” (claims 2 and 14) and “wherein the working medium flows once through the additional condenser unit after a switching process and then escapes into the surroundings” (claim 9) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are:
“a fluid-permeable separating element” (i.e. element for separating) in claims 5 and 18.
“an additional condenser unit” (i.e. unit for condensing) in claims 7 and 19.
“a fluid delivery device” (i.e. device for delivering fluid) in claims 10 and 11.
“a heat exchanger unit” (i.e. unit for heat exchange) in claim 11.

Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recitation “structured and arranged to distribute” (line 6) renders the claim indefinite as it is unclear as to what claim element is “structured and arranged to distribute”.  For examination purposes it is assumed that the fluid distributor is structured and arranged to distribute.
Further regarding claim 1, the recitation “structured and arranged to collect” (line 9) renders the claim indefinite as it is unclear as to what claim element is “structured and arranged to collect”.  For examination purposes it is assumed that the fluid collector is structured and arranged to collect.
Regarding claim 5, the recitation “arranged to a pre-spatial region” (line 6) renders the claim indefinite as the relationship between the fluid-permeable separating element and the pre-spatial region is unclear.  For examination purposes it is assumed 
Regarding claim 9, the recitation “wherein the working medium flows once through the additional condenser unit after a switching process and then escapes into the surroundings” (emphasis added) (lines 4-5) renders the claim indefinite as it is unclear what constitutes “a switching process”.  Additionally, the recitation “the working medium flows once through the additional condenser unit after a switching process and then escapes into the surroundings” renders the claim indefinite since a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112, 2nd paragraph. Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990). (MPEP 2173.05(p)).
Further regarding claim 9, the recitation “the surroundings” (line 5) lacks antecedent basis.
Regarding claim 10, the recitation “structured and arranged to distribute” (line 6) renders the claim indefinite as it is unclear as to what claim element is “structured and arranged to distribute”.  For examination purposes it is assumed that the fluid distributor is structured and arranged to distribute.
Further regarding claim 10, the recitation “structured and arranged to collect” (lines 8-9) renders the claim indefinite as it is unclear as to what claim element is “structured and arranged to collect”.  For examination purposes it is assumed that the fluid collector is structured and arranged to collect.
Further regarding claim 10, the recitation “structured and arranged to hold” (line 15) renders the claim indefinite as it is unclear as to what claim element is “structured 
Regarding claim 11, the term “inadequate” (line 4) is a relative term which renders the claim indefinite.  The term “inadequate” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Regarding claim 12, the term “inadequate” (line 3) is a relative term which renders the claim indefinite.  The term “inadequate” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Regarding claim 17, the recitation “the membrane” (lines 2-3) lacks antecedent basis.
Regarding claim 18, the recitation “the membrane” (line 2) lacks antecedent basis.
Claims 2-4, 6-8, 13-16, 19, and 20 are rejected as depending from a rejected claim.





Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ando (US 5,088,294).
Regarding claim 1, Ando (Figure 6) discloses a heat exchanger unit for a fluid circuit of a motor vehicle, comprising:
A plurality of fluid connections (21) for a through-flow of a working fluid (Col. 4, lines 16-40),
A fluid distributor (230) fluidically connected to the plurality of fluid connections (Figure 6), structured and arranged to distribute the working fluid among the plurality of fluid connections (Figure 6: Element 230 is an inlet manifold),
A fluid collector (301) fluidically connected to the plurality of fluid connections (Figure 6), structured and arranged to collect the working fluid after flowing through the plurality of fluid connections (Figure 6: Element 301 is an outlet manifold), and

Note: It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the claim is not patentable and is fully met by the reference.  See In re Swinehart, 169 USPQ 226.  See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art.  In the instant case, the limitation “for a fluid circuit of a motor vehicle” (lines 1-2) constitutes a functional limitation, there being no differentiating structure recited.
Regarding claim 2, Ando discloses a heat exchanger unit as discussed above, where the heat exchanger unit is a direct condenser unit or an indirect condenser unit (Col. 5, lines 8-15).

Claims 10, 13, 15, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bennett (US 3,533,465).
Regarding claim 10, Bennett discloses a fluid circuit of a motor vehicle, comprising: a heat exchanger unit including:
A plurality of fluid connections (Figure 1: See tubes) communicating a through-flow of a working fluid (Figure 1 and Col. 1, lines 24-38),
A fluid distributor (12) fluidically connected to the plurality of fluid connections (Figure 1), structured and arranged to distribute the working fluid among the plurality of fluid connections (Figure 1: Element 12 is an inlet manifold),

A surge tank (20) for the working fluid provided in at least a portion of the fluid collector (Figure 1), and
A fluid outlet (Defined by 16, 26) for an outflow of the working medium (Figure 1 and Col. 1, lines 24-38),
Where the fluid collector includes a fluid-tight membrane (Figure 1: As defined by partition between 13 and 20) disposed therein that separates a first spatial region (i.e. as defined by space within 13) from a second spatial region (i.e. as defined by space within 13),
Where the second spatial region is fluidically connected to the plurality of fluid connections (Figure 1), and structured and arranged to hold a liquid phase of the working medium at a liquid level of a predefined level range during operation (Figure 1 and Col. 2, lines 24-67),
Where the fluid outlet is arranged below the predefined level range (Figure 1 and Col. 2, lines 24-67),
Where a fluid delivery device (15) disposed downstream from the fluid outlet (Figure 1), and
Where the fluid delivery device is structured and arranged to only deliver a liquid phase of the working fluid (Figure 1 and Col. 1, line 71 to Col. 2 line 17: The fluid delivery device is configured such that air is prevented from reaching the fluid delivery device).
In re Swinehart, 169 USPQ 226.  See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art.  In the instant case, the limitation “a fluid circuit of a motor vehicle” (line 1) constitutes a functional limitation, there being no differentiating structure recited.

Regarding claim 13, Bennett discloses a heat exchanger unit as discussed above, where the heat exchanger unit is a direct condenser unit (Figure 1).
Regarding claim 15, Bennett discloses a heat exchanger unit as discussed above, where the fluid outlet is provided at the fluid collector (Figure 1), and where the fluid distributor has a fluid inlet (14) for an inflow of the working fluid into the heat exchanger unit (Figure 1).
Regarding claim 17, Bennett discloses a heat exchanger unit as discussed above, where the fluid collector further includes a cover and a bottom (Annotated Figure 1), where the first spatial region is disposed between the cover and the fluid-tight membrane (Annotated Figure 1), and the second spatial region is disposed between the fluid-tight membrane and the bottom (Annotated Figure 1).

    PNG
    media_image1.png
    138
    489
    media_image1.png
    Greyscale

Claims 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsuda et al. (US 2005/0155755).
Regarding claim 11, Matsuda et al. (Figure 6) discloses a method for operating a fluid circuit, comprising: delivering a mass flow of a liquid phase of a working medium via a fluid delivery device (106) arranged downstream from a fluid outlet of a heat exchanger unit (defined by 105, 107), and interrupting the mass flow delivered by the fluid delivery device upon inadequate condensation of the working fluid in the heat exchanger unit (Paragraph 9: Mass flow delivered by the fluid delivery device is interrupted due to an excessive fraction of bubbles -i.e. excessive fraction of vapor/gas- within the fluid circuit), and halting operation of the fluid circuit upon interrupting the mass flow delivered by the fluid delivery device (Paragraph 9: An excessive fraction of bubbles within the fluid circuit results in fluid delivery device stoppage).
Regarding claim 12, Matsuda et al. discloses a method as discussed above, where the mass flow delivered by the fluid delivery device is interrupted upon inadequate condensation of the working fluid in the heat exchanger unit (Paragraph 9: An excessive fraction of bubbles within the fluid circuit results in fluid delivery device stoppage), the fluid delivery device substantially drawing in a gaseous phase of the working fluid (Paragraph 9: Bubbles enter the fluid delivery device when the fluid delivery device is interrupted).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ando (US 5,088,294), and further in view of Goenka (US 2013/0199288).
Regarding claim 3, Ando discloses a heat exchanger unit as discussed above, where the fluid distributor has a fluid inlet (230a) for an inflow of the working fluid (Figure 6), the fluid collector has a fluid outlet (3401a) for an outflow of the working fluid (Figure 6), where the surge tank is provided in at least the portion of the fluid collector (Figure 6).  However, Ando does not teach or disclose the fluid distributor as having a cross section that decreases with increasing distance from the fluid inlet.
Goenka (Figure 2) teaches a heat exchanger unit, comprising: a plurality of fluid connections (16) and a fluid distributor (28) having an inlet (20), where the fluid distributor has a cross section having a maximum value at the fluid inlet that decreases with increasing distance from the fluid inlet (Figure 2: Cross section decreases from “40” to “38”).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to comprise the fluid distributor as disclosed by Ando with decreasing cross section as taught by Goenka to improve heat exchanger unit operating efficiency by more uniformly distributing working fluid among a plurality of fluid connections.
Claims 4, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ando (US 5,088,294), and further in view of Seidler et al. (US 2009/0090494).
Regarding claims 4 and 5, Ando discloses a heat exchanger unit as discussed above, where the fluid collector includes a cover (Figure 9: Portion of 301 through which 351 extends) and a bottom (Figure 9: Portion of 31b through which 21 extends).  While Ando discloses fluid-permeable separating element (Defined by 31a and 32a) between the cover and bottom (Figure 9), Ando does not teach or disclose a fluid-tight membrane arranged between the cover and the bottom.
Seidler et al. teaches a heat exchanger unit, comprising: a plurality of fluid connections (22) and a fluid collector (30), where (claim 4) the fluid collector including a cover (60) and a bottom (Defined by 28 and 44) (Figure 1), where a fluid-tight membrane (154) is arranged between the cover and the bottom (Paragraph 53: The membrane is located between the cover and bottom so as to define a stress relieving air cushion), where a first spatial region is disposed between the cover and the membrane (Figure 1 and Paragraph 53: See space between the cover and the membrane), where a second spatial region is disposed between the membrane and the bottom (Figure 1 and Paragraph 53: See space between the membrane and the bottom), and where the second spatial region is fluidically connected to the plurality of fluid connections (Figure 1), where (claim 5) a fluid-permeable separating element (170) is disposed in the second spatial region between the membrane and the bottom (Figures 1 and 15) such that the fluid-permeable separating element is structured and arranged to (i.e. to define) a pre-spatial region between the separating element and the bottom (Figure 1 and Paragraph 53: See space between the separating element and the bottom) into which 
Regarding claim 6, Ando discloses a heat exchanger unit as discussed above, where the second spatial region is structured and arranged to maintain a liquid level of the working fluid therein within a predefined level range during normal operation (Figure 9), and where a fluid outlet (341) of the fluid collector is arranged below the predefined level range (Figure 9).
Note: It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the claim is not patentable and is fully met by the reference.  See In re Swinehart, 169 USPQ 226.  See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art.  In the instant case, the limitation “structured and arranged to maintain a liquid level of the working fluid therein within a predefined level range during normal operation” (lines 3-4) constitutes a functional limitation, there being no differentiating structure recited.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ando (US 5,088,294) and Seidler et al. (US 2009/0090494), and further in view of Manole et al. (US 2005/0044864).
Regarding claims 7 and 8, Ando discloses a heat exchanger unit as discussed above.  However, Ando does not teach or disclose the fluid collector as further comprising an additional condenser unit.
Manole et al. (Figures 5 and 6) teaches a heat exchanger unit, comprising: a fluid collector (10c) having a fluid outlet (18) and including a heat exchanger (32c), where (claim 7) the heat exchanger constitutes an additional condenser unit (Figure 5 and Paragraph 40: The heat exchanger is configured to absorb or release heat from refrigerant flowing through the fluid collector depending on configuration), and where the additional condenser unit is arranged above the fluid outlet during operation (Figure 5), where (claim 8) the additional condenser unit has a circuit that is filled with a working medium (Paragraph 40).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to comprise the fluid collector as disclosed by Ando with a an additional condenser as taught by Manole et al. to improve heat exchanger unit operating performance by actively controlling a level of liquid refrigerant within a fluid collector.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ando (US 5,088,294), Seidler et al. (US 2009/0090494), and Manole et al. (US 2005/0044864), and further in view of Schoonen (US 2017/0045275).
Regarding claim 9, the combination of Ando and Manole et al. teaches a heat exchanger unit comprising a fluid collector including an additional condenser unit as discussed above.  However, the combination of Ando and Manole et al. does not 
Schoonen teaches a heat exchange system, comprising: a fluid collector (501) and a heat exchanger (Paragraph 42: Defined by tubing within the fluid collector), where the heat exchange system includes a tank (530) with a working medium (Paragraphs 42-44), where the working medium flows once through the heat exchanger after a switching process and then escapes into the surroundings (Figure 5, see also Paragraphs 21 and 42-44: The working medium flows from the tank 530 to a dispensing tap 535 after exchanging heat in the fluid collector 501).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to comprise heat exchanger unit as taught by the combination of Ando and Manole et al. a working medium that flows once through a heat exchanger as taught by Schoonen to improve heat exchanger unit versatility by utilizing working medium that is heated or cooled by a refrigerant for ancillary purposes.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Bennett (US 3,533,465), and further in view of Hoffman (US 5,361,587).
Regarding claim 14, Bennett discloses a heat exchanger unit as discussed above.  However, Ando does not teach or disclose the heat exchanger unit is an indirect condenser unit.
Hoffman teaches a heat exchanger unit, comprising: a condenser (Col. 3, line 67 to Col. 4, line 12), where Hoffman acknowledges that an indirect condenser is one of two types of condensers known in the art (Col. 3, line 67 to Col. 4, line 12: Indirect and KSR v. Teleflex USPQ2d 1385, 1395-97 (2007).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Bennett (US 3,533,465), and further in view of Goenka (US 2013/0199288).
Regarding claim 16, Bennett discloses a heat exchanger unit as discussed above.  However, Ando does not teach or disclose the fluid distributor as having a cross section that decreases with increasing distance from the fluid inlet.
Goenka (Figure 2) teaches a heat exchanger unit, comprising: a plurality of fluid connections (16) and a fluid distributor (28) having an inlet (20), where the fluid distributor has a cross section having a maximum value at the fluid inlet that decreases with increasing distance from the fluid inlet (Figure 2: Cross section decreases from “40” to “38”).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to comprise the fluid distributor as disclosed by Bennett with decreasing cross section as taught by Goenka to improve heat exchanger unit operating efficiency by more uniformly distributing working fluid among a pkurality of fluid connections.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Bennett (US 3,533,465), and further in view of Seidler et al. (US 2009/0090494).
Regarding claim 18, Bennett discloses a heat exchanger unit as discussed above.  While Bennett discloses the fluid collector further includes a cover and a bottom (Annotated Figure 1), where the first spatial region is disposed between the cover and the fluid-tight membrane (Annotated Figure 1), and the second spatial region is disposed between the fluid-tight membrane and the bottom (Annotated Figure 1), Bennett does not teach or disclose the fluid collector as further including a fluid-permeable separating element disposed in the second spatial region between the fluid-tight membrane and the bottom.
Seidler et al. teaches a heat exchanger unit, comprising: a plurality of fluid connections (22) and a fluid collector (30), where the fluid collector further includes a cover (60) and a bottom (Defined by 28 and 44) (Figure 1), where a first spatial region is disposed between the cover and the membrane (Figure 1 and Paragraph 53: See space between the cover and the membrane), and a second spatial region is disposed between the fluid-tight membrane and the bottom (Figure 1 and Paragraph 53: See space between the membrane and the bottom), where wherein the fluid collector further includes a fluid-permeable separating element (170) disposed in the second spatial region between the fluid-tight membrane and the bottom (Figures 1 and 15).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to comprise the fluid collector as disclosed by Bennett with a fluid-permeable separating element as taught by Seidler et al. to improve heat exchanger .

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Bennett (US 3,533,465), and further in view of Manole et al. (US 2005/0044864).
Regarding claim 19, Bennett discloses a heat exchanger unit as discussed above.  However, Bennett does not teach or disclose the fluid collector as further comprising an additional condenser unit.
Manole et al. (Figures 5 and 6) teaches a heat exchanger unit, comprising: a fluid collector (10c) having a fluid outlet (18) and including a heat exchanger (32c), where (claim 7) the heat exchanger constitutes an additional condenser unit (Figure 5 and Paragraph 40: The heat exchanger is configured to absorb or release heat from refrigerant flowing through the fluid collector depending on configuration), and where the additional condenser unit is arranged above the fluid outlet during operation (Figure 5), where (claim 8) the additional condenser unit has a circuit that is filled with a working medium (Paragraph 40).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to comprise the fluid collector as disclosed by Bennett with a an additional condenser as taught by Manole et al. to improve heat exchanger unit operating performance by actively controlling a level of liquid refrigerant within a fluid collector.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Bennett (US 3,533,465) and Manole et al. (US 2005/0044864), and further in view of Schoonen (US 2017/0045275).
Regarding claim 20, the combination of Bennett and Manole et al. teaches a heat exchanger unit comprising a fluid collector including an additional condenser unit as discussed above.  However, the combination of Bennett and Manole et al. does not explicitly teach or disclose the additional condenser unit as including a tank with a working medium vented to surroundings.
Schoonen teaches a heat exchange system, comprising: a fluid collector (501) and a heat exchanger (Paragraph 42: Defined by tubing within the fluid collector), where the heat exchange system includes a tank (530) with a working medium (Paragraphs 42-44), where the working medium flows once through the heat exchanger after a switching process and then escapes into the surroundings (Figure 5, see also Paragraphs 21 and 42-44: The working medium flows from the tank 530 to a dispensing tap 535 after exchanging heat in the fluid collector 501).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to comprise heat exchanger unit as taught by the combination of Bennett and Manole et al. a working medium that flows once through a heat exchanger as taught by Schoonen to improve heat exchanger unit versatility by utilizing working medium that is heated or cooled by a refrigerant for ancillary purposes.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 5,174,364 discloses cooling system fault detection.
US 2016/0245563 discloses an accumulator with integrated heat exchanger.
US 2006/0254310 discloses a condenser.
US 4,098,328 discloses a condenser

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON N THOMPSON whose telephone number is (571)272-6391.  The examiner can normally be reached on Mon - Friday 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/JASON N THOMPSON/Examiner, Art Unit 3763   
/FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763